Citation Nr: 0838352	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-20 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to service connection for an acquired 
bilateral foot disorder, to include claimed pes planus and 
fractures of the right and left feet.

2. Entitlement to service connection for deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran has active service from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

The appellant provided testimony at an April 2008 hearing 
before the undersigned.  A transcript of that proceeding is 
associated with the claims folder. 

The issue of entitlement to service connection for an 
acquired bilateral foot disorder, to include claimed pes 
planus and fractures of the right and left feet, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Deviated nasal septum was not demonstrated during active 
service or until many years thereafter.


CONCLUSION OF LAW

Deviated nasal septum was not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the veteran's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Complete notice was sent to the 
veteran by letters dated May 2005 and March 2007, and the 
claim was readjudicated in an April 2007 statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Regarding the duty to assist, the Board finds that all 
necessary assistance has been provided to the appellant, 
whereas VA has obtained service treatment records, private 
treatment records, and afforded the veteran a hearing before 
the Board in April 2008.  The Board notes that the appellant 
has not been given a VA examination in connection with his 
claim of a deviated nasal septum.  In disability compensation 
claims, VA must provide a medical examination when there is: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence is on file for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, the Board notes that there is no 
evidence establishing a deviated nasal septum during service 
and also, that there is a lack of continuity of symptoms 
since service and there is an absence of competent medical 
evidence even suggesting a link between the current 
disability and any incident or injury in service.  As such, 
the threshold for entitlement to an examination is not met.  
See McLendon.  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.     

Discussion

The veteran contends that his deviated naval septum was 
incurred as a result of an altercation that took place during 
service.  The veteran's DD Form 214 shows that he worked as a 
Military Policeman.  He contends that at the time the injury 
was sustained, he was in his official capacity attempting to 
break up an altercation, which resulted in a broken nose.  
The veteran believes that his difficulty with breathing began 
during service, and continued to worsen subsequently.      

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Therefore, in order to establish service connection for a 
claimed disorder, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board has reviewed all of the evidence in the appellant's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's service treatment records, including his pre-
induction physical examination in March 1969 and his 
separation examination in January 1971, contain no evidence 
of complaints, treatment, or diagnosis of a deviated nasal 
septum.  In addition, the service treatment records contain 
no evidence of complaints, treatment, or diagnosis of a 
broken nose.  The nose was listed as normal at the separation 
examination in January 1971.  Furthermore, in April 1971, the 
veteran signed a statement indicating that since his 
separation examination, that there had not been a change in 
his medical condition.    
 
Following separation from active service, the first 
documentation of a deviated nasal septum is seen in private 
treatment records dated in January 1989 and March and May 
1992.  These reports diagnosed deviated nasal septum but did 
not provide any information regarding the etiology of the 
disability.    



During the hearing before the Board in April 2008, the 
veteran stated that he was on duty in Germany as a military 
policeman when he sustained a broken nose.  He also stated 
that he received medical treatment at the dispensary.  
However, he was unable to provide an explanation as to the 
lack of record regarding the treatment. 

The evidence shows that the veteran has a current disability, 
specifically, a deviated nasal septum.  However, there is no 
evidence showing that the veteran suffered an injury to his 
nose in service.  The Board acknowledges that the veteran 
reported that he had a broken nose as a result of his service 
in Germany.  However, a deviated nasal septum was first noted 
no earlier than January 1989, more than 17 years after 
separation from service.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to 
report observable symptomatology or events, such as an injury 
to his nose.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
any event, the normal findings upon separation, the lack of 
any reportof such a significant injury at separation and the 
absence of documented complaints or treatment for many years 
following military discharge is more probative than his 
current recollection of symptoms resulting from an incident 
that occurred in the distant past.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.  

The veteran himself believes that his deviated nasal septum 
is causally related to active service.  However, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative 


value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In light of the aforementioned, the Board concludes that 
service connection for a deviated nasal septum must be 
denied.  As reflected by the discussion above, the 
preponderance of the evidence is against the veteran's claim. 
As such, the benefit-of-the-doubt rule does not apply. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).       


ORDER

Service connection for a deviated nasal septum is denied.


REMAND

With respect to the bilateral foot claim, the Board finds 
that additional development is required before this issue can 
be adjudicated.  Specifically, it is determined that an 
examination is necessary, for the reasons discussed below.

In the present case, the post-service evidence includes an 
April 2008 private treatment record in which the physician 
opines that if the veteran did not have a history of pes 
planus prior to entering service, then it was most likely 
that his current foot disorders were due to in-service 
injury.  He also noted that talonavicular arthritis was an 
indication of stress placed on the veteran's feet and his 
arches and his arthritis could have started with inservice 
foot injury and heavy lifting.  He concluded the report by 
stating that the veteran's foot problems were as likely as 
not the result of injuries sustained during his active 
service.  The examiner did not review the medical records 
that show that bilateral pes planus with arch supports was 
noted on the veteran's preinduction report of medical 
history; physical examination of the feet was normal at that 
time.  Third degree supple pes planus was noted in May 1969 
and physical evaluation of the feet was again normal on 
service separation examination in January 1971 

While the April private medical opinion was based in part on 
the veteran's unsubstantiated report of in-service injury, 
the fact remains that some in-service foot treatment has been 
demonstrated.  This, in conjunction with the April 2008 
opinion, suggests that the current foot disorders may be 
related to service.  However, because that opinion appeared 
to be conditioned on the absence of preexisting pes planus, 
it is not itself sufficient to presently resolve the claim.  
Based on the aforementioned, an examination is required.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Given the above, the examination should also clarify whether 
pes planus reportedat preinduction was aggravated by such 
service. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any foot disorders.  The 
claims folder should be made available 
to the examiner for review.  Any 
indicated evaluations, studies, and 
tests deemed to be necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records and private treatment 
records. 
    
Based on a review of the record, the 
examiner should answer the following 
question: 

Does the evidence show that the 
veteran's preservice pes planus 
increased in severity during 
service, and if it did, was the 
increase attributable to the natural 
progress of pes planus?  


Moreover, the examiner should identify 
any other disorders of the feet, to 
include arthritis and/or residuals of 
fractures, if present.  If the examiner 
finds that a current bilateral foot 
disorder, to include arthritis and/or 
residuals of fractures of the right and 
left feet, exists, then he/she should 
state whether it is at least as likely as 
not that the disorder had its onset in 
service or is related to an incident of 
service.  

All opinions expressed should be 
accompanied by a clear rationale 
consistent with the evidence of record.  

2.  Thereafter, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).







 Department of Veterans Affairs


